 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                              EASTERN DISTRICT OF CALIFORNIA
 7
                                       SACRAMENTO DIVISION
 8

 9
     MERYL POMPONIO,                                    Case No. 2:19-CV-01158-TLN-KJN
10
                                                                    Unlimited Civil Action
                       Plaintiff,
11
                                                                       ORDER
           vs.
12
                                                        [Filed concurrently with Joint Stipulation to
13 AKAL FOODS, as an entity and doing business          Continuance to September 10, 2019]
   as “Subway Store # 25461”, DON WAI
14 CHEUN NG, as an individual and as trustee for
   the 2013 Ng Family Revocable Trust,
15
   EVELYN YEE NG, as an individual and as
16 trustee for the 2013 Ng Family Revocable
   Trust, and DOES 1-50, Inclusive,
17
                      Defendants.
18
19         GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that the
20   responsive pleading for all Defendants be continued as follows:
21         Current Schedule:
22                • Defendant’s Response: September 10, 2019
23         Modified Schedule:
24                • Defendant’s Response: October 10, 2019
25         IT IS SO ORDERED.
26
27

28                                               -1-
                                               ORDER
 1   Dated: September 11, 2019
 2

 3                                       Troy L. Nunley
                                         United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                -2-
                                 ORDER
